DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Allowable Subject Matter
Claims 16 and 18-46 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 16 and claim 32, the independent claims. The most relevant prior art references are KIM, WILKINSON, and HEDGES. KIM teaches a method of cleaning a section of a water supply system while the section is isolated (i.e., not on water supply system pressure), the method includes connecting a recirculation unit (which comprises a filter and a pump) to two hydrants, generating a circulating flow, and inserting a sponge pig into the section. KIM is silent on using a jetting unit. WILKINSON teaches that a recirculation unit can be connected to a water supply system without closing valves to isolate the section (i.e., connecting the recirculation unit while the section is under water supply system pressure). HEDGES teaches cleaning a pipe by driving a jetting unit against the direction of a flow in a sewer pipe, but is silent on the flow being pressurized.
It is the examiner's position that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the specific manner required by the instant claims. The prior art does not anticipate or fairly suggest the specific combination of structures and steps recited in the claims, including, for example: cleaning and flushing a section of the water supply system—the section comprises at least one water main—while the section is under continuous water supply system pressure; driving the jetting unit in a second flow direction from the second pig launch and recovery apparatus toward the first pig launch and recovery apparatus, while a pump unit of the recirculating unit is generating a circulating flow of water in the first flow direction, wherein the second flow direction is opposite of the first flow direction.
An updated search was performed but did not yield any additional relevant prior art documents. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this Action. Therefore, Claims 16 and 18-46 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714